Citation Nr: 0716848	
Decision Date: 06/06/07    Archive Date: 06/18/07

DOCKET NO.  03-16 903	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to service connection for diabetes mellitus, type 
I, including as a result of herbicide exposure.


REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Services


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

W. Preston, Associate Counsel

INTRODUCTION

The veteran served on active duty from September 1967 to 
April 1969.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an August 2002 decision of the Providence, 
Rhode Island, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  In June 2005 and July 2006, the Board 
remanded the appeal for additional evidentiary development.


FINDING OF FACT

The preponderance of the evidence is against a finding that 
the veteran's diabetes mellitus, type I, is due to service.


CONCLUSION OF LAW

Diabetes mellitus, type I, was not incurred in or aggravated 
during service, and is otherwise unrelated to the veteran's 
active duty.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 
5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

Under 38 U.S.C.A. § 5102 (West 2002 and Supp. 2006), VA first 
has a duty to provide an appropriate claim form, instructions 
for completing it, and notice of information necessary to 
complete the claim if it is incomplete.  Second, under 
38 U.S.C.A. § 5103(a), VA has a duty to notify the claimant 
of the information and evidence needed to substantiate and 
complete a claim, i.e., proof of veteran status, existence of 
a current disability, evidence of a link, or nexus, between a 
current disability and service, the degree of disability, and 
the effective date of any disability benefits.  The veteran 
must also be notified to submit all evidence in his 
possession, what specific evidence he is to provide, and what 
evidence VA will attempt to obtain.  

VA thirdly has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  This includes 
obtaining all relevant evidence adequately identified in the 
record, and, in some cases, affording VA examinations.  
38 U.S.C.A. § 5103A.

The Board acknowledges that complete notice did not occur 
prior to the rating decision on appeal here being 
adjudicated.  Outweighing this deficiency, however, is the 
fact that the veteran was provided appropriate notice in 
December 2001, February 2002, November 2005, and August 2006.  
The claim was thereafter readjudicated in the February 2007 
supplemental statement of the case (SSOC).  The United States 
Court of Appeals for Veterans Claims (Court) has held, in 
Mayfield v. Nicholson, 20 Vet. App. 537, 541 (2006), that 
VCAA notification does not require an analysis of the 
evidence already contained in the record and any inadequacies 
of such evidence, as that would constitute a preadjudication 
inconsistent with applicable law.

For the aforementioned reasons, therefore, no additional VA 
development is required to satisfy the statutory duty to 
assist the veteran and provide him appropriate notice.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (2006).  See also 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (adhering 
strictly to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426 (1994) (remands which would 
only result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran are to be avoided).

Further, there is no issue as to providing an appropriate 
application form or completeness of the application.  Written 
notice provided in December 2001, February 2002, November 
2005, and August 2006 correspondence otherwise fulfills the 
provisions of 38 U.S.C.A. § 5103(a) to include any failure to 
provide notice of the type of evidence necessary to establish 
a disability rating or effective date for the disability on 
appeal.  Any failure to provide notice of the type of 
evidence necessary to establish a disability rating and 
effective date is harmless because the evidence preponderates 
against the appellant's claim, and any questions as to the 
appropriate disability rating and effective date to be 
assigned are moot.  Simply put, there is no evidence of any 
VA error in notifying the appellant that reasonably affects 
the fairness of this adjudication.  ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Finally, VA has secured all available pertinent evidence and 
conducted all appropriate development.  The service medical 
records and pertinent post-service medical records are 
available, and there is no pertinent evidence which is not 
currently part of the claims file.  The veteran has been 
afforded multiple VA examinations.  Hence, VA has fulfilled 
its duty to assist the appellant in the prosecution of his 
claim.  Hence, the Board finds that VA has fulfilled its VCAA 
obligations to the appellant.

The Claim

The veteran and his representative contend that type I 
diabetes mellitus was caused by the appellant's exposure to 
Agent Orange or other herbicides in Vietnam.  The RO denied 
this claim because the preponderance of the evidence 
demonstrates that the veteran's diabetes mellitus, type I, is 
unrelated to military service.  The Board agrees.

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service 
incurrence of diabetes mellitus during wartime service may be 
presumed if manifested to a compensable degree within one 
year of the veteran's discharge from service.  38 U.S.C.A. 
§§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service and still 
has such condition.  If a condition noted during service is 
not shown to be chronic, then generally a continuity of 
symptomatology after service is required for service 
connection.  Id.; Savage v. Gober, 10 Vet. App. 488, 498 
(1997).  In addition, service connection may also be 
warranted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

Veterans who served in the Republic of Vietnam are presumed 
to have been exposed to herbicides, to include Agent Orange.  
38 C.F.R. § 3.307 (2006).  The law further provides that, if 
type II diabetes mellitus is manifested any time after such 
service, and if the requirements of 38 C.F.R. § 3.307(a)(6) 
are met, and if the veteran shows a current disability due to 
type II diabetes mellitus, then, even though there is no 
record of such disease during service, service connection is 
presumed, provided further that the rebuttable presumption 
provisions of 38 C.F.R. § 3.307(d) have been met.  38 C.F.R. 
§ 3.309 (2006).  Notably, there is no similar presumptive 
regulation for type I diabetes mellitus.

It is the responsibility of the Board to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same.  Evans v. West, 
12 Vet. App. 22, 30 (1998).  In so doing, the Board may 
accept one medical opinion and reject others.  Id.  At the 
same time, the Board cannot make its own independent medical 
determinations, and it must have plausible reasons, based 
upon medical evidence in the record, for favoring one medical 
opinion over another.  Rucker v. Brown, 10 Vet. App. 67, 74 
(1997).  Thus, the Board must determine the weight to be 
accorded the various items of evidence in this case based on 
the quality of the evidence and not necessarily on its 
quantity or source.

With the above criteria in mind, while an episode of 
epigastric pain was noted in January 1969, the veteran's 
service medical records are devoid of any treatment, 
findings, or diagnoses pertinent to diabetes.  Post-service, 
the earliest pertinent evidence of record dates from 1979, 
about ten years after separation from service.  A fortiori, 
the medical records also do not reveal competent evidence of 
diabetes mellitus within one year of the veteran's separation 
from active duty.  

The Board notes that the evidence of record contains no 
indication that the veteran has ever been diagnosed with 
diabetes mellitus, type II.  The only type of diabetes 
mellitus specified in the medical evidence is diabetes 
mellitus, type I.  See, e.g., treatment records from the 
Joslin Diabetes Center dated from April 1979 to October 2006.

The veteran submitted a letter from a private physician, 
James T. Reimer, M.D., dated November 2006, which stated it 
is "possible" his symptoms were from Agent Orange exposure, 
and that he had had undiagnosed type II diabetes for ten 
years following separation from service.  Dr. Reimer 
furthermore opined that it is "possible" the Joslin Clinic 
had diagnosed adult onset insulin dependent diabetes later 
assumed to be type I.  Dr. Reimer concluded by stating that 
"[i]f the original Joslin Clinic records were unavailable," 
he believed the veteran deserved the benefit of the doubt 
that his original diagnosis should have been an insulin 
dependent adult onset diabetes that was later assumed to be 
type I but could have been type II.

The veteran was afforded VA examinations of his diabetes in 
March 2002 and February 2007, as well as a review of his 
claims file by a VA physician reviewer in July 2002.  There 
are, additionally VA treatment records of evidence for the 
veteran dated from November 2001 to April 2003.

A November 2001 VA primary care progress note diagnosed 
diabetes mellitus without specifying whether it was type I or 
II.  At the March 2002 VA examination, the examiner noted 
that the veteran reportedly developed diabetes in 1979.  
Following her review of the medical records, the nurse 
practitioner who examined the veteran wrote that he had been 
diagnosed with diabetes mellitus, type II since 1979.  No 
medical nexus opinion was given.

In July 2002, the veteran's claims file was sent to a VA 
physician reviewer to determine what the record actually 
contained regarding the claimant's treatment history for 
diabetes.  The medical doctor reviewing the file concluded 
that the first record evidence of a diagnosis of diabetes was 
in 1979, and that the documents available, without exception, 
referred to his diabetes as "ID DM" [insulin dependent 
diabetes mellitus] and type I diabetes, both of which terms, 
the physician explained, are to be used for juvenile 
diabetes.  The physician opined that after a careful review 
of the patient's folder, he concluded that the veteran had 
diabetes mellitus, type I.  He based this on the diagnostic 
impressions by the Joslin Clinic and Dr. Reimer, the fact 
that the veteran was never on oral antiabetic agents, and 
that he had had at least one episode, and possibly several 
more, of diabetic ketoacidos.  This latter condition, he 
explained, is seen in type I diabetes mellitus, but not in 
type II.  Also, he noted that the veteran's HgA1c was as high 
as 15-a level "very seldom" seen in type II diabetes.  
Finally, he cited the fact that the veteran had had 
protenuria relatively early in his disease as another reason 
why the veteran's diabetes mellitus was of the type I 
variety.  As to the March 2002 VA diagnosis of diabetes 
mellitus, type II, the physician wrote that the nurse 
practitioner's "erroneous" diagnosis may be explained by 
the fact that she did not have the claims file at the time of 
her examination, whereas he did, and had reviewed the entire 
record. 

On remand, in February 2007, the veteran was once again 
afforded a VA examination of his diabetes, with the benefit 
this time that the claims file included records from the 
Joslin Clinic beginning in 1979.  The examiner reported 
reviewing the claims file.  She noted the veteran's report 
that while in service he lay on burnt grass in defoliated 
areas, thereafter awakening the next day with pains "behind 
[his] stomach"; he reports having monthly abdominal pains 
for about two hours.  The examiner reported that workups were 
negative, discontinued for ten years, and then resolved in 
1978.  

Based on her review of the medical evidence and examination 
of the veteran, she diagnosed type I diabetes.  She 
furthermore opined that it was unlikely that a type II 
diabetes mellitus had converted to type I diabetes mellitus, 
as the veteran suggests occurred.  Further confirmation of a 
type I diabetes, she said, was supported by the C-peptide 
findings of record in the evidence; furthermore, diabetes 
types I and II, she wrote, are separate disease entities with 
different etiologies.  Finally, she opined it unlikely that 
type I diabetes mellitus was caused or aggravated by military 
service.

Upon review of the evidence, the Board finds the July 2002 
review of the claims folder by the physician reviewer and the 
February 2007 VA examination of the veteran, together, to be 
more probative as to the nature and etiology of the veteran's 
diabetes than either the November 2006 opinion by Dr. Reimer 
or the March 2002 VA examination.

There is no evidence Dr. Reimer reviewed the claims file; 
furthermore, he stated that the Joslin Clinic records were 
not before him, and therefore he did not know what diagnoses 
they included.  Additionally, Dr. Reimer's opinion is not 
controlling because it appears to be based mainly on an 
inservice history as well as an account of the first post-
service diagnosis provided by the veteran himself.  See 
LeShore v. Brown, 8 Vet. App. 406 (1995); Godfrey v. Brown, 
8 Vet. App. 113, 121 (1995) (the Board is not required to 
accept evidence that is simply information recorded by a 
medical examiner, unenhanced by medical opinion).  
Significantly, Dr. Reimer also framed his opinions with 
multiple uses of the word "possible" to describe how 
strongly he believed in a theory of etiology favorable to the 
appellant.  See Bostain v. West, 11 Vet. App. 124, 127-28, 
quoting Obert v. Brown, 5 Vet. App. 30, 33 (1993) (medical 
opinion expressed in terms of "may" also implies "may or 
may not" and is too speculative to establish medical nexus); 
see also Warren v. Brown, 6 Vet. App. 4, 6 (1993) (doctor's 
statement framed in terms such as "could have been" is not 
probative); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) 
("may or may not" language by physician is too 
speculative).

As to the March 2002 VA examination report because the July 
2002 examination was conducted by a physician who benefited 
from training, knowledge, and skills unavailable to a nurse 
practitioner, and because the physician gave a detailed 
explanation of exactly why the veteran's diabetes was of the 
type I variety and not the type II kind, the Board assigns 
greater probative weight to the July 2002 report.  This 
explanation has gone unrebutted in the medical evidence of 
record.  

In sum, no probative medical evidence of record even states 
that the veteran's diabetes mellitus is type II.  Nor has any 
probative medical evidence been advanced that type II 
diabetes mellitus ever "converted" to type I.   Finally, 
there is no probative evidence that the veteran's diabetes 
was caused or aggravated by an inservice event or injury.  
The medical evidence on file therefore does not contain any 
probative opinion which suggests an etiological relationship 
between the veteran's current diabetes mellitus, type I, and 
service.  Indeed, the only probative opinions of evidence 
addressing the etiology of any diabetes mellitus are against 
the claim.  There, moreover, is no medical evidence of any 
diabetes mellitus until a decade after service.  See 38 
C.F.R. § 3.303(b).  As to presumptive service connection, 
there is no evidence that diabetes mellitus manifested to a 
compensable degree within a year of separation from military 
service.  See 38 C.F.R. §§ 3.307, 3.309.  Simply put, none of 
the medical evidence of record attributes any current 
diagnosis of diabetes mellitus, type I, to the veteran's 
military service.  Hence, the benefit sought on appeal cannot 
be granted.

In reaching the above conclusions, the Board has not 
overlooked the claimant's or his wife's written statements to 
VA or the appellant's statements at his decision review 
officer (DRO) conference.  Lay witnesses can testify as to 
the visible symptoms or manifestations of a disease or 
disability.  Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  
Lay statements as to the origins of a current disability, 
however, are not probative because lay persons are not 
competent to offer medical opinions.  Moray v. Brown, 
5 Vet. App. 211 (1993).  Therefore, the Board assigns more 
weight to the objective medical evidence of record as 
outlined above. 

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the doctrine is 
inapplicable where, as here, the preponderance of the 
evidence is against the claim.  Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990).




ORDER

Entitlement to service connection for diabetes mellitus, type 
I, including as a result of herbicide exposure, is denied.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


